Citation Nr: 1513719	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for neurological disability of the left side of the face and the left lateral neck, alternatively diagnosed as reflex sympathetic dystrophy, complex regional pain syndrome, and trigeminal neuralgia.  


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from June 1999 to September 1999 and March 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In her August 2012 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge; however, in April 2013, her representative withdrew her request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).  

In such substantive appeal, the Veteran also argued that VA did not pay her for back benefits to the date she first filed her claim for benefits.  The Board notes that service connection for neurological disability of the left side of the face and the left lateral neck was granted with an effective date of October 6, 2006, in the July 2010 rating decision.  While the Veteran appealed such decision with respect to the propriety of the initially assigned rating, she did not do so with regard to the effective date.  In this regard, the Board notes the United States Court of Appeals for Veterans Claims (Court)'s holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, which determined that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300.  Therefore, despite the holding in Rudd, the issue of entitlement to an effective date prior to October 6, 2006, for the award of service connection for neurological disability of the left side of the face and the left lateral neck is referred to the AOJ for appropriate action.  In this regard, the Veteran is free to assert a theory of entitlement regarding CUE in the July 2010 rating decision that assigned the effective date of October 6, 2006 in pursuing such claim.  38 C.F.R. § 19.9(b).

In March 2015, the Veteran's representative submitted additional private treatment records accompanied by waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.    

Also in March 2015, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw her claims of entitlement to higher ratings for service-connected stroke, residual nerve dysfunction of the left lower extremity, residual nerve dysfunction of the left upper extremity, gastroesophageal reflux disease with esophagitis and gastritis, hyperthyroidism, and neurogenic bladder.  He  indicated that she also wished to withdraw her claims of entitlement to an effective date prior to December 8, 2010, for the 10 percent rating assigned for gastroesophageal reflux disease with esophagitis and gastritis; the 20 percent rating assigned for degenerative disc disease of the cervical spine; the 60 percent rating assigned for the neurogenic bladder; and the 30 percent rating assigned for adjustment disorder with depressed mood.  

Additionally, such submission indicated that, in addition to the issue listed on the title page, the Veteran wished to continue her claims for a total disability based upon individual unemployability (TDIU), entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood since December 8, 2010, entitlement to a rating in excess of 20 percent for degenerative intervertebral disc syndrome of the lumbar spine with tethered cord syndrome and post-operative lumbar surgery since December 8, 2010, and entitlement to an effective date prior to June 15, 2010, for the grants of service connection for stroke, residual nerve dysfunction of the left lower extremity, and residual nerve dysfunction of the left upper extremity.  

However, none of the issues referenced by the Veteran's attorney in his March 2015 submission are currently before the Board, other than the issue listed on the title page.  Specifically, the issues were addressed in rating decisions issued in March 2012 and July 2012.  Thereafter, timely notices of disagreement were received and a February 2014 statement of the case addressing all such claims was issued.  However, neither the Veteran nor her representative filed a timely substantive appeal so as to perfect her appeal of these issues.  Therefore, the Board does not have jurisdiction over such issues and will not address them herein.  However, the issues in the preceding paragraph, identified in bold lettering, are referred to the AOJ for appropriate action.  Again, with respect to the earlier effective date claims, the Board is again cognizant of the Court's holding in Rudd and the Veteran is free to assert a theory of entitlement regarding CUE in the aforementioned rating decisions in pursuing such claims.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is currently in receipt of a 10 percent rating for her neurological disability of the left side of the face and the left lateral neck, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8405.  In this regard, the Board notes that service connection for such disability was awarded as secondary to her service-connected cervical spine disability.  Under such diagnostic code, a 10 percent rating is warranted for impairment equating to incomplete, moderate, paralysis of the fifth cranial nerve.  A 30 percent rating is warranted for impairment equating to incomplete, severe, paralysis of the fifth cranial nerve.  A 50 percent rating is warranted for impairment equating to complete paralysis of the fifth cranial nerve. 

The Veteran was previously afforded VA examinations in July 2009 and June 2012 that address the nature and severity of her service-connected disability.  However, since such time, she has submitted evidence showing increased complaints referable to her neck.  Furthermore, her representative has argued that her neurological disability is more severe than the currently assigned 10 percent rating as such results in severe incomplete paralysis of the affected nerve as it is manifested by daily chronic pain, as well as other sensory and physical manifestations, to include swelling and numbness.  Therefore, as the evidence suggests that the Veteran's neurological disability of the left side of the face and the left lateral neck may have increased in severity since the June 2012 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Finally, the Board notes that the Veteran's representative has argued that she is entitled to an extra-schedular evaluation for her neurological disability of the left side of the face and the left lateral neck.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should consider whether an extra-schedular evaluation is warranted for the Veteran's neurological disability of the left side of the face and the left lateral neck.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated her for a neurological disability of the left side of the face and the left lateral neck.  After securing any necessary authorization from her, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the Veteran should be scheduled for an appropriate VA examination so as to determine the current nature and severity of her service-connected neurological disability of the left side of the face and the left lateral neck.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected neurological disability of the left side of the face and the left lateral neck.  Specifically, the VA examiner should offer findings regarding the nature and extent of any sensory, motor, and/or strength deficits associated with such disability, taking into consider the Veteran's complaints of constant pain as well as swelling and numbness.  He or she should indicate whether such disability most nearly approximates moderate or severe incomplete paralysis, or complete paralysis, of the fifth (trigeminal) cranial nerve.

The examiner should also discuss the functional impact of the Veteran's disability on her daily life and employability. 

The examiner should provide a rationale for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include consideration of entitlement to an extra-schedular rating under 38 C.F.R. § 3.321.  If her claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




